Citation Nr: 0217262	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  00-02 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
partial scapulectomy of the right shoulder, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
scapulectomy of the left shoulder, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
April 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted an increased 
evaluation to 30 percent for residuals of partial 
scapulectomy of the right shoulder and granted an increased 
evaluation to 20 percent for residuals of scapulectomy of 
the left shoulder.  The veteran asserts that he warrants 
evaluations in excess of those granted in the November 1998 
rating decision.


FINDINGS OF FACT

1.  Residuals of partial scapulectomy of the right shoulder 
is manifested by no more than limitation of motion of the 
major arm to approximately midway between the side and the 
shoulder level.

2.  Residuals of scapulectomy of the left shoulder is 
manifested by no more than limitation of motion of the minor 
arm to approximately midway between the side and the 
shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of partial scapulectomy of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2002).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of scapulectomy of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5201.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the November 1998 rating decision, the 
December 1999 statement of the case, and the March 2002 
supplemental statement of the case.  The veteran was 
provided with the regulations that applied to his claims for 
increased evaluations, and he was specifically told why he 
had met the 30 percent evaluation for the right shoulder and 
the 20 percent evaluation for the left shoulder and why he 
did not meet the next higher evaluations for either 
shoulder.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In a December 2001 
letter, the RO told the veteran to inform it where he had 
received treatment for his shoulders and that it would 
assist him in obtaining the records.  The RO also informed 
him that if he received private treatment for his service-
connected shoulders that he could submit the evidence 
himself or complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, and 
that it would obtain the records for the veteran.  The RO 
stated that it would make reasonable efforts to help him get 
evidence necessary to support his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service medical records 
from the National Personnel Records Center.  The RO also 
obtained the veteran's private medical records from the 
Hawaii Chiropractic Clinic, VA medical records from the 
Honolulu, Hawaii, VA Medical Centers, and his Social 
Security Administration disability records.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo two VA examinations related to his claims.

For the reasons stated above, the requirements of the VCAA 
have been met by the RO to the extent possible.

II.  Decision

Service connection for postoperative residuals, partial 
scapulectomy, was granted by means of an August 1972 rating 
decision and assigned a 20 percent evaluation, effective 
April 26, 1972.

A July 1997 VA outpatient treatment report shows that the 
veteran reported he had sustained fractures to both of his 
scapulaes while in service and underwent a scapulectomy.  
The examiner stated that examination of the veteran's back 
revealed prominent vertical scars over both scapulae.  He 
stated that the veteran had fairly marked tenderness to 
palpation down the perithoracic muscles bilaterally and into 
the scapulae with numbness over the scars.  The examiner 
added that the veteran had some muscle spasms evident.  He 
noted that range of motion of the shoulders and neck 
aggravated the veteran's pain.

A December 1997 VA outpatient treatment report shows that 
the veteran was seen for follow-up for his shoulders.  He 
stated he had injured his low back in 1993 in an automobile 
accident and that he was unable to do the exercises for his 
low back because of the pain he would feel in his shoulders.  
The veteran reported that he had trouble getting clothing on 
and off and had to have assistance from his wife.  He also 
stated that he had trouble getting his arms high enough to 
brush his teeth, shave, and brush his hair.  The veteran 
stated his wife had to help him with these activities of 
daily living.

The examiner stated that the veteran used a cane and was 
wearing a brace and noted the veteran was in considerable 
discomfort.  Examination of the back revealed two scars, 
which were noted to be well healed.  The examiner added that 
these areas were extremely tender, but that there was no 
redness or heat.  He also stated that the veteran had 
considerable muscle spasm of the attendant musculature.  
Range of motion of the shoulders was 0 to 64 degrees on the 
left in abduction, and 0 to 51 degrees on the right  Forward 
flexion was 0 to 46 degrees on the right and 0 to 41 degrees 
on the left.  The examiner noted that the veteran was unable 
to abduct fully enough for proper external rotation, 
although he stated the veteran was able to externally rotate 
at 45 degrees from 0 to 75 degrees and internally rotate to 
less than 30 degrees, but accomplished this with 
considerable difficulty.  The examiner stated that he 
observed the veteran taking off and putting on his shirt and 
that the veteran had trouble getting it off his shoulders.  
He entered an assessment of status post bilateral scapular 
injury with considerable diminished range of motion.  

In February 1998, the veteran submitted a claim for 
increased evaluations for the service-connected residuals of 
partial scapulectomy of the right shoulder and residuals of 
scapulectomy of the left shoulder.

A February 1998 VA outpatient treatment report shows that 
the veteran was seen for follow-up with his upper back.  The 
examiner entered an assessment of chronic severe bilateral 
shoulder pain.

A July 1999 VA examination report shows that the examiner 
reported he had asked the veteran to abduct his arms and 
that the veteran abducted them to 20 degrees, stating that 
he could not go any farther because it caused pain in his 
neck and trapezius muscle.  He added that the veteran 
asserted he was unable to raise his arms any higher at any 
time.  The examiner noted that with relaxation and 
distraction, he was able to have the veteran abduct 
passively to 170 degrees, which the examiner stated 
suggested the veteran had full range of motion.  The 
examiner noted that the veteran had full range of motion on 
flexion, even though he flexed actively to only 20 degrees, 
but could passively flex to 170 degrees.  He stated that if 
the veteran were confined to 20 degrees of abduction and 
flexion with no internal/external rotation, that he would 
not have passive motion of expected range.  The examiner 
noted the veteran had no atrophy, and in fact had full 
musculature about the supraspinous, infraspinous, deltoid 
muscles, biceps, brachioradials, triceps, and forearm.  He 
added that tendon reflexes were intact, as were pulses and 
sensation.  Grip strength was reported as normal.  The 
examiner stated that the veteran was using a cane for his 
low back and that the use of the cane would suggest that the 
pain in his scapulae could not be overwhelming.  He also 
stated that the scapulae appeared to be tender to touch and 
that the surgical scars were tender to touch, even though 
they showed no evidence of inflammation.  The examiner noted 
that he observed the veteran taking his shirt on and off and 
that the veteran had no difficulty removing the shirt or 
putting it back on. 

An August 1999 VA examination report shows that the examiner 
noted the veteran's history relating to his shoulders.  He 
stated that there was no muscle wasting or fasciculations.  
Strength was shown to be 5/5 in the upper extremities, and 
tone was increased but variable.  The examiner noted that 
sensory examination was inconsistent with dissociation 
between pain and temperature and responses and that there 
were changes on repeat examination.  He stated the veteran 
held his neck in a rigid position and walked stiffly.  The 
examiner reported that the veteran was able to lift his arms 
above head and achieve full range of motion with shoulders 
with some difficulty secondary to pain.  He noted that there 
was tenderness throughout muscles of the neck and both 
shoulders.  Reflexes were 1+ and downgoing.  The examiner 
further noted that the veteran was able to support his 
weight on his arms when he was sitting on the table.  The 
examiner entered a diagnosis of musculoskeletal neck and 
shoulder pain with no neurological deficits on examination.  
Following x-rays, the examiner entered an impression of 
musculoskeletal neck pain secondary to degenerative cervical 
disc disease.

A January 2000 VA outpatient treatment report shows that the 
examiner stated that the veteran had very limited range of 
motion of the upper extremities.  She stated that he had 
marked tenderness to palpation over the scapulae, the 
paraspinal muscles, and shoulder muscles.  The examiner 
noted that the veteran had extensive scarring over the 
scapulae.  She entered a diagnosis of status post fracture 
of the bilateral scapulae secondary to fall.

A June 2000 VA outpatient treatment report shows the veteran 
was seen in the chronic pain clinic.  The veteran stated he 
was in constant pain in the back over the shoulders and down 
the midline to the lower back.  He stated the pain was 
increased by any movement of the arms above the shoulder 
level.  The examiner noted that the veteran was able to 
remove his shirt and put it back on without assistance.  He 
added that the muscles on the veteran's back and arm were 
relatively well defined.  The examiner stated that the 
veteran reported tenderness with palpation along the spine.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for shoulder flexion is 0 degrees 
to 180 degrees.  38 C.F.R. § 4.71, Plate II (2002).  Normal 
range of motion for shoulder abduction is from 0 degrees to 
180 degrees.  Id.  Normal external and internal rotations of 
the shoulder are both from 0 degrees to 90 degrees.  Id.

The Rating Schedule provides that limitation of motion of 
the arm to no higher than shoulder level warrants a 20 
percent evaluation for the major and minor arms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  When motion is 
possible only to midway between the side and shoulder level, 
a 20 percent evaluation is warranted for the minor arm, and 
a 30 percent evaluation for the major arm.  Id.  Motion to 
no more than 25 degrees from the side warrants a 30 percent 
evaluation for the minor arm and a 40 percent evaluation for 
the major arm.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran's right arm is his major 
arm and that his left arm is his minor arm.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the right 
shoulder and against an evaluation in excess of 20 percent 
for the left shoulder.  In July 1997, the examiner noted 
that range of motion of the shoulders aggravated the 
veteran's pain.  In December 1997, the veteran stated he had 
trouble getting on and off his clothes and had to have 
assistance.  The examiner stated that the veteran had 0 to 
64 degrees of abduction in the right shoulder and 0 to 
51 degrees of abduction in the left shoulder.  Forward 
flexion was 0 to 46 degrees in the right shoulder and 0 to 
41 degrees in the left shoulder.  The examiner noted that 
the veteran was unable to abduct fully enough for proper 
external rotation, although he stated that the veteran was 
able to externally rotate at 45 degrees from 0 to 75 degrees 
and internally rotate less than 30 degrees.  The examiner 
noted that he observed the veteran putting on and taking off 
his shirt and that the veteran had difficulty.

In July 1999, the VA examiner stated that although the 
veteran would only allow abduction and flexion to 20 degrees 
on both arms, he was able to passively abduct and passively 
flex to 170 degrees.  The examiner noted that the veteran 
had no evidence of atrophy in the upper extremities and that 
the veteran had no difficulty in removing his shirt or 
putting it back on.  In August 1999, the VA examiner stated 
that the veteran had no muscle wasting and strength was 5/5 
in the upper extremities.  He reported that the veteran was 
able to lift his arms above his head and achieve full range 
of motion with both shoulders with some difficulty secondary 
to pain.  The examiner stated there were no neurological 
deficits found in the shoulders.  In January 2000, the 
examiner stated that the veteran had very limited range of 
motion of the upper extremities with marked tenderness to 
palpation over the scapulae, the paraspinal muscles, and the 
shoulder muscles.  In June 2000, the veteran stated that 
pain increased when he moved his shoulders above shoulder 
level.  The examiner noted that the veteran was able to 
remove his shirt without assistance.  The Board finds the 
above-described findings are indicative of no more than a 
30 percent evaluation for the right shoulder and a 
20 percent evaluation for the left shoulder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted for the right shoulder and 
whether an evaluation in excess of 20 percent is warranted 
for the left shoulder and finds that evaluations in excess 
of those that the RO granted in the November 1998 rating 
decision are not warranted.  Prior to the veteran filing his 
claim for an increased evaluation, the findings reported in 
the December 1997 outpatient treatment report showed that 
the veteran's range of motion of both arms warranted no more 
than a 30 percent evaluation for the right arm and no more 
than a 20 percent evaluation for the left arm.  When the 
veteran was examined in July 1999 and August 1999, he showed 
inconsistent responses.  He informed the VA examiner at the 
July 1999 examination that he could not abduct his arms 
above 20 degrees; however, the examiner was able to 
passively abduct both arms to 170 degrees.  At the time of 
the August 1999 examination, the examiner stated the veteran 
was able to lift his arms above his head and achieve full 
range of motion with some difficulty due to pain.  Thus, at 
the times of the December 1997, July 1999, and August 1999 
examinations, the veteran's abduction was more than 
25 degrees from his side.  Additionally, in the June 2000 VA 
outpatient treatment report, the examiner stated that the 
veteran reported that the pain in his shoulders increased 
with movement above the shoulder level.  This also 
establishes that the veteran was able to raise his arms 
above 25 degrees from his side.  The preponderance of the 
evidence is against a finding that the veteran cannot abduct 
his arms to greater than 25 degrees, and thus the evidence 
is against evaluations in excess of 30 percent for the right 
arm and 20 percent for the left arm.  Accordingly, increased 
evaluations are not warranted under Diagnostic Code 5201.  
See 38 C.F.R. § 4.73a, Diagnostic Code 5201.  

As to applying the veteran's service-connected disabilities 
to other Diagnostic Codes, the Board notes that there is no 
medical evidence in the record that establishes that the 
veteran's shoulders are ankylosed and thus application of 
Diagnostic Code 5200 is not appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2002).  Additionally, there 
is no evidence that the veteran has an impairment of the 
humerus or the clavicle to warrant consideration of 
Diagnostic Codes 5202 and 5203, even by analogy.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2002).  The 
Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for residuals 
of a gunshot wound to the left shoulder with fracture of 
humerus and retained fragment.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has been noted to have pain in both of his 
shoulders by medical examiners, and the veteran has stated 
that he is in constant pain.  The 30 percent and 20 percent 
evaluations contemplate pain.  In the July 1999 examination 
report, the examiner stated that the veteran had no atrophy.  
In the August 1999 examination report, the examiner noted 
that the veteran was able to support his weight on his arms 
when sitting on the examination table.  In June 2000, the 
examiner stated that the veteran's muscles on his back and 
arms were well defined.  Such findings establish a lack of 
weakness and endurance since he is using his arms enough to 
keep them from atrophying and he is able to hold his weight 
on them.  The veteran's limitation of motion of both of his 
arms is the basis for the RO's grant of the 30 percent and 
20 percent evaluations for the shoulders, and thus "less 
movement" is contemplated by the current evaluations.  Thus, 
considering weakness, excess fatigability, incoordination, 
and less movement, the Board finds that an evaluation in 
excess of 30 percent for residuals of partial scapulectomy 
of the right shoulder and 20 percent for left shoulder are 
not warranted.  See 38 C.F.R. §§ 4.40, 4.45.

The veteran's representative has asserted that another 
examination should be provided since it was clear that the 
examiner who conducted the July 1999 examination was 
prejudiced against the veteran.  The Board has reviewed that 
examination report and finds that the examiner was extremely 
thorough in reporting the veteran's range of motion and 
other relevant findings pertaining to the veteran's service-
connected disabilities.  Since the reported findings in the 
evaluation report are sufficiently detailed with recorded 
history, clinical findings, and pertinent diagnoses, and it 
is not shown that the examination was in some way 
incorrectly prepared or that the examiner failed to address 
the clinical significance of the veteran's ranges of motion 
pertaining to his shoulders, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  The mere fact that the findings entered in 
the examination report are not positive is not sufficient to 
warrant additional development.

The veteran is competent to report his symptoms of constant 
pain in his shoulders.  To the extent that he asserted he 
warranted increased evaluations, the RO granted him a 
30 percent evaluation for the right shoulder and a 
20 percent evaluation for the left shoulder.  However, to 
the extent that he has asserted he warrants evaluations in 
excess of those assigned by the RO, the medical findings do 
not support an evaluation in excess of 30 percent for 
residuals of partial scapulectomy of the right shoulder and 
in excess of 20 percent for residuals of scapulectomy of the 
left shoulder.  The Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements even if 
sworn, in support of a claim for monetary benefits.  To this 
extent, the preponderance of the evidence is against his 
claims, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


C.  Extraschedular

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of partial scapulectomy of the right shoulder is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of scapulectomy of the left shoulder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

